United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RANDOLPH AIR FORCE BASE, Bexar, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0248
Issued: April 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 25, 2015 appellant, through counsel, filed a timely appeal from an
August 31, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty.
FACTUAL HISTORY
On November 27, 2012 appellant then a 43-year-old maintenance mechanic, filed a
traumatic injury claim (Form CA-1), alleging that on November 13, 2012, while moving his
1

5 U.S.C. § 8101 et seq.

belongings to another workstation, he injured his upper back, lower back, legs, and neck. He
stopped work on November 16, 2012. The employing establishment controverted appellant’s
claim.
By letter dated December 4, 2012, OWCP advised appellant of the type of evidence
needed to establish his claim, particularly requesting that he submit a physician’s reasoned
opinion addressing the relationship of his claimed condition and specific work factors.
In a statement dated November 26, 2012, appellant indicated that on November 13, 2012
he was moving his belongings to another department, and when he bent over to pick up a box, it
slipped, and he jerked to keep the box from falling, and he felt pain in his low back and neck. He
noted the pain radiated into his ankle.
Appellant submitted a September 14, 2012 work status form from a physician assistant
who noted that appellant’s lumbar spine had been treated and that he could return to work
September 14, 2012 with restrictions.
In a November 21, 2012 report, Dr. James Key, a Board-certified orthopedist, treated
appellant for neck pain. Appellant reported working as a mechanic and on November 13, 2012
he moved a box to a cubicle and felt neck and low back pain which radiated into both legs.
Dr. Key noted appellant’s history was significant for two prior low back surgeries on
December 21, 2010 and February 28, 2012. On examination, findings included tenderness to
palpation of the neck and low back, muscle spasms, limited range of motion of the lumbar and
cervical spine, and positive straight leg test. Dr. Key diagnosed lumbar disc displacement,
lumbar sprain and strain, and neck sprain and strain. He opined that after reviewing appellant’s
job duties and based on his physical examination, appellant sustained an on-the-job injury
directly related to the performance of his job duties. In a work status report dated November 28,
2012, Dr. Key noted that appellant was under his care for a work-related injury which occurred
on November 21, 2012. In duty status reports dated November 21 and December 10, 2012, he
noted that appellant sustained a cervical and lumbar spine injury due to a lifting injury/incident
and was disabled from work.
In a January 17, 2013 decision, OWCP denied appellant’s claim for a traumatic injury
finding the evidence did not support that the claimed events occurred as alleged.
On February 19, 2013 appellant requested reconsideration. His representative provided a
statement addressing how the claimed injury occurred.
Appellant also provided additional medical evidence. In letters of disability dated
December 10, 2012 and January 29, 2013, Dr. Key noted that appellant worked as a mechanic
and on November 13, 2012 he was asked to move a box and felt neck and low back pain which
radiated into both legs. He reiterated that appellant’s history was significant for two low back
surgeries on December 21, 2010 and February 28, 2012. Dr. Key recommended that appellant
be off work due to his clinical presentation of increasing pain and dysfunction and difficulties
with activities of daily living.
In January 29 and February 25, 2013 reports, Dr. Key treated appellant for neck and low
back pain. He noted appellant’s employment as a mechanic and that on November 13, 2012
2

appellant moved a box and felt a sudden discomfort to his neck and low back, which radiated
into his legs. Dr. Key diagnosed lumbar and cervical disc displacement, lumbar sprain and
strain, and neck sprain and strain. He again opined that, after reviewing appellant’s job duties
and his physical examination, appellant sustained an injury directly related to the performance of
his job duties.
Appellant submitted a duty status report from Dr. Rojelio E. Solano, a chiropractor, dated
April 26, 2013. Dr. Solano noted that he previously had a rupture and fusion at L5-S1 and that
he was disabled from work. In reports dated April 29 to June 11, 2013, he noted that appellant
complained of neck and low back pain which radiates into his hands and feet. Dr. Solano
diagnosed lumbar fusion reinjury, cervical disc injury, muscle spasm, and inflammation.
Appellant was treated by Dr. Ray Altamirano, Board-certified in family medicine, from April 26
to May 24, 2013 for low back pain after a lifting injury at work on November 13, 2012.
Dr. Altamirano diagnosed L4-S1 back injury. Appellant also submitted physical therapy
records.2
In a decision dated June 19, 2013, OWCP denied appellant’s claim, as modified. It found
that, although the claimed incident was accepted, it denied the claim because the medical
evidence failed to establish that his diagnosed conditions were causally related to the accepted
incident.
Appellant requested reconsideration. He submitted a July 22, 2013 MRI scan of the
cervical spine which revealed posterior central, paracentral disc protrusion with thecal sac
impingement, left posterolateral disc bulge, canal stenosis at C3-4, posterior central, paracentral
disc protrusion with thecal sac impingement with canal narrowing at C4-5, C5-6 and C6-7, and
posterior central bulge at C7-T1. A lumbar spine MRI scan of the same date showed posterior
central, paracentral disc abnormality compatible with protrusion/disc osteophyte with thecal sac
impingement and spinal stenosis, left posterolateral disc bulge, mild spinal stenosis at L3-4,
posterior central, left posterolateral disc bulge, and postsurgical changes at L6-S1.
By report dated August 14, 2013, Dr. Leonel Reyes, a Board-certified family practitioner,
noted seeing appellant for a November 13, 2012 traumatic injury to his neck and low back.
Appellant reported feeling pain in his neck and lower back when he lifted a box on
November 13, 2012 as he was moving his personal belongings from one cubicle to another.
Dr. Reyes opined that appellant’s cervical herniated disc, cervical radiculopathy, lumbar
herniated disc, and lumbar radiculopathy were a direct result of the traumatic injury he sustained
2

The medical evidence submitted also included diagnostic test results. A November 19, 2012 lumbar spine
computerized tomography scan showed significant multilevel disc disease at L3-4 where a central disc bulge with
osteophyte resulted in central spinal stenosis with impingement on the L4 nerve roots, and anterior interbody fusion
at L5-S1 with bilateral foraminal crowding but no significant central spinal stenosis. A January 17, 2013 cervical
spine x-ray reflected moderate spondylosis change, cervical muscle spasms, and atlantoaxial osteoarthritic change.
A January 17, 2013 lumbar spine x-ray revealed completed fusion at L5-S1 with residual scoliosis, mild spondylosis
change and mobility at four disc levels. A January 17, 2013 magnetic resonance imaging (MRI) scan of the cervical
spine showed moderate-to-severe spondylosis changes with disc protrusion/herniations and osteophyte formation at
C3 to 7, uncovertebral and facet hypertrophy with neural foraminal narrowing, and kyphosis suggesting anterior disc
height loss. A January 17, 2013 lumbar MRI scan dated revealed completed fusion at L5-S1 with scarring at the
nerve root and disc protrusion/herniations at L3-4 without spinal stenosis.

3

on November 13, 2012 when he lifted the box. He noted that appellant had a previous back
injury while in the service and underwent lumbar surgeries on December 21, 2010 and
February 28, 2012. Dr. Reyes noted that appellant was subsequently released to full duty with
no restrictions. He opined that appellant’s old injury had no relevance to the new traumatic
injury he sustained on November 13, 2012 when lifting a box. Dr. Reyes noted that the new
incident aggravated appellant’s preexisting back condition.
In a decision dated November 1, 2013, OWCP denied modification of the decision dated
June 19, 2013.
Appellant again requested reconsideration on November 27, 2013. In a November 18,
2013 report, Dr. Reyes noted a history of injury and diagnosed cervical herniated disc, cervical
radiculitis, lumbar herniated disc, and lumbar radiculitis. He opined that appellant’s cervical disc
herniation, cervical radiculopathy, lumbar herniated disc, and lumbar radiculopathy were a direct
result of the November 13, 2012 traumatic injury he sustained when he lifted a box of his
belongings at work. Dr. Reyes noted that appellant had previous injury to his back while in the
service and underwent lumbar surgeries on December 21, 2010 and February 28, 2012. He
clarified appellant’s work status after the lumbar surgeries and indicated that appellant had been
under restrictions ever since the last surgery in 2012.3 Dr. Reyes opined that appellant’s old
injury had no relevance to the new November 13, 2012 injury. He opined that the new incident
aggravated appellant’s preexisting back condition and was a new injury.
In a decision dated February 21, 2014, OWCP denied modification.
On April 17, 2014 appellant again requested reconsideration. He submitted an April 4,
2014 report from Dr. Reyes which provided clarification of the mechanism of injury. Appellant
reported that on November 13, 2012 he was collecting his personal belongings in a box to move
to another cubicle and was unplugging the electrical equipment and hit his head on the bottom of
the desk. He reported the weight of the objects in the box was approximately 10 pounds and, as
he went to lift the box, he jerked to the side to keep objects from falling from the box and had
low back pain which radiated to his legs. Dr. Reyes opined that appellant’s cervical disc
herniation, cervical radiculopathy, lumbar herniated disc, and lumbar radiculopathy were a direct
result of the November 13, 2012 traumatic injury when he hit his head at the bottom of the desk.
He noted appellant’s previous service-related injury and lumbar surgeries and that he had
subsequently been released to full duty with no restrictions. Dr. Reyes reiterated that appellant’s
old injury had no relevance to the November 13, 2012 new injury.
In a decision dated July 16, 2014, OWCP again denied the claim and found that the
history provided by Dr. Reyes in his April 4, 2014 report was not consistent with the history
previously provided by appellant.

3

Appellant provided a February 28, 2012 operative report from Dr. Frank Kuwamura, a Board-certified
orthopedist, who performed an anterior lumbar interbody fusion at L5-S1 through retroperitoneal and diagnosed
lumbar disc postlaminectomy syndrome at L5-S1 with bilateral leg radiculopathy, severe stenosis and degenerative
disc disease at L5-S1.

4

On June 2, 2015 appellant’s counsel again requested reconsideration. Appellant
submitted a July 18, 2014 report from Dr. Ernesto Garza, a Board-certified general surgeon, who
noted that Dr. Reyes was no longer practicing in that office and he was taking over appellant’s
care for his on-the-job injury and conditions due to that injury. Dr. Garza noted that appellant
was undergoing conservative treatment with oral medications.
In a decision dated August 31, 2015, OWCP denied modification of the decision dated
July 16, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
It is undisputed that, on November 13, 2012, appellant lifted a box of his belongings
while moving from his cubicle to another workstation. However, he has not submitted sufficient
medical evidence to establish that his diagnosed medical conditions were caused or aggravated
by the November 13, 2012 incident.
In November 21, 2012 to February 25, 2013 reports, Dr. Key noted treating appellant for
radiating neck and low back pain which began on November 13, 2012 when he lifted a box at
work. He noted appellant’s two prior back surgeries and diagnosed lumbar disc displacement,
4

Gary J. Watling, 52 ECAB 357 (2001).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

lumbar sprain and strain, and neck sprain and strain. Dr. Key opined that after reviewing
appellant’s job duties and based on his examination, appellant sustained an on-the-job injury
directly related to his job duties. In status reports dated November 21 and 28, and December 10,
2012, he noted treating appellant for a work-related lifting injury. In December 10, 2012 and
January 29, 2013 letters of disability, Dr. Key noted that appellant related having neck and low
back pain on November 13, 2012 after lifting a box of his belongings at work. Although he
supported causal relationship, Dr. Key failed to provide sufficient medical rationale explaining
the basis of his conclusion as to the causal relationship between appellant’s diagnosed conditions
and the workplace lifting incident.7 Dr. Key did not explain how lifting a box would have
caused or aggravated the diagnosed conditions or why the current lumbar and cervical conditions
were not otherwise due to the preexisting lumbar surgeries or age-related degenerative changes.
Therefore, the reports from Dr. Key are insufficient to meet appellant’s burden of proof.8
Appellant was treated by Dr. Reyes on August 14, 2013 for a neck and low back injury
which appellant reported occurred on November 13, 2012 while lifting and moving his
belongings to another department. Dr. Reyes noted appellant’s previous lumbar surgeries on
December 21, 2010 and February 28, 2012 and advised that appellant was later released to full
duty with no restrictions. He opined that appellant’s old injury was unrelated to the new
November 13, 2012 injury and noted that the new incident further aggravated his preexisting
back condition. Dr. Reyes diagnosed cervical herniated disc, cervical radiculopathy, lumbar
herniated disc, and lumbar radiculopathy as a direct result of the November 13, 2012 traumatic
incident. On November 18, 2013 he reiterated his opinion on causal relationship, but clarified
that, since his 2012 surgery, appellant had work restrictions. Dr. Reyes still maintained that
appellant’s old injury was not relevant to his current condition. On April 4, 2014 he provided
clarification of the mechanism of injury, noting that, in addition to lifting a box of his belongings
on November 13, 2012, appellant also hit his head on the bottom of a desk after he unplugged
electrical equipment. Dr. Reyes opined that appellant’s diagnosed cervical and lumbar
conditions were a direct result of the traumatic injury he sustained on November 13, 2012 when
he hit his head on the bottom of a desk. He also noted that appellant had been released to full
duty following his 2010 and 2012 back surgeries.
Dr. Reyes’ reports are insufficient to establish the claim as his reports were not based on
an accurate or consistent history.9 In his August 14, 2013 and April 4, 2014 reports, he stated
that appellant was released to full duty after his February 2012 surgery while in his
November 18, 2013 report, he acknowledged that appellant had restrictions after the most recent
low back surgery. Furthermore, in his April 4, 2014 report, Dr. Reyes noted that appellant hit his
head on the bottom of a desk. This history is markedly different than the history provided by
appellant on the Form CA-1 and in a November 26, 2012 statement in which he reported
gathering his belongings, but did not indicate that he hit his head. Thus, Dr. Reyes does not have
7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

See L.D., Docket No. 09-1503 issued April 15, (2010) (the fact that a condition manifests itself during a period
of employment does not raise an inference that there is a causal relationship between the two).
9

See Frank Luis Rembisz, 52 ECAB 147 (2000); Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (medical opinions
based upon an incomplete history have little probative value).

6

a consistent and accurate history. He attributes, at least in part, appellant’s neck and back
condition to having hit his head on desk, an event that is not supported by the evidence most
contemporaneous with the claimed injury.10 The need for an accurate history is particularly
important where appellant has a preexisting condition in a part of the body for which he now
claims compensation benefits. Dr. Reyes did not otherwise provide sufficient medical rationale
explaining the basis of his conclusory opinion regarding the causal relationship between
appellant’s cervical and lumbar conditions and the established factors of employment.11
Consequently, his reports are of limited probative value and insufficient to establish the claim.
Appellant was treated by Dr. Altamirano on April 26, 2013 for low back pain after a
lifting injury at work. Dr. Altamirano diagnosed L4-S1 back injury. In reports dated May 10
and 24, 2013, he noted that appellant sustained a low back reinjury on November 13, 2012. The
Board finds that, although Dr. Altamirano noted that appellant was injured at work, he did not
provide any medical rationale to explain the basis of his conclusory opinion regarding the causal
relationship between appellant’s lumbar and cervical conditions and the factors of employment.12
Therefore, these reports are insufficient to meet appellant’s burden of proof.
Appellant also submitted a July 18, 2014 report from Dr. Garza who noted that he was
taking over the care of appellant for his on-the-job injury and his conditions due to the injury.
This report is of limited probative value as Dr. Garza did not provide a history of injury13 or
specifically explain how the November 13, 2012 work incident caused or aggravated a diagnosed
medical condition.
Appellant submitted reports from Dr. Solano, a chiropractor. However, these reports do
not diagnose a spinal subluxation as demonstrated by x-ray.14 Section 8101(2) of FECA
provides that chiropractors are considered physicians “only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist and subject to regulation by the Secretary.”15 As
Dr. Solano did not diagnose a spinal subluxation based on x-ray, his reports cannot be considered
as competent medical evidence under FECA.16

10

The Board has held that contemporaneous evidence is entitled to greater probative value than later evidence.
S.S., 59 ECAB 315 (2008).
11

See supra note 7.

12

See T.M., Docket No. 08-975, issued February 6, 2009 (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
13

Frank Luis Rembisz, 52 ECAB 147 2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
14

Dr. Solano also did not address how the November 13, 2012 work incident caused a diagnosed medical
condition.
15

5 U.S.C. § 8101(2).

16

See Susan M. Herman, 35 ECAB 669 (1984).

7

Appellant submitted evidence from a physical therapist and a physician assistant.
However, the Board has held that treatment notes signed by a physical therapist or physician
assistant are of diminished probative value as these providers are not considered physicians
under FECA.17
The remainder of the medical evidence is of limited probative value as it does not provide
an opinion on the causal relationship between the November 13, 2012 work incident and
appellant’s diagnosed medical conditions. For this reason, this evidence is not sufficient to meet
appellant’s burden of proof.18
On appeal appellant’s counsel asserts that OWCP improperly denied the claim and that
the submitted medical evidence is sufficient evidence to establish that on November 13, 2012
appellant injured his lumbar and cervical spine when lifting a box and moving his belongings to
another department. As noted above, the medical evidence is insufficient to establish that
appellant’s current diagnosed conditions were causally related to the employment incident.
Appellant has not submitted a physician’s report, based on an accurate history, which explains
how the accepted work incident on November 13, 2012 caused or aggravated lumbar or cervical
conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury in the performance of duty.

17

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2).
18

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

8

ORDER
IT IS HEREBY ORDERED THAT the August 31, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

